     Case 4:21-cv-00677-O Document 18 Filed 05/28/21                 Page 1 of 12 PageID 418



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

    BLESSED CAJUNS LLC et al.,                       §
                                                     §
         Plaintiffs,                                 §
                                                     §
    v.                                               §    Civil Action No. 4:21-cv-00677-O
                                                     §
    ISABELLA CASILLAS GUZMAN, in                     §
    her official capacity as administrator of the    §
    Small Business Administration and United         §
    States Small Business Administration,            §
                                                     §
         Defendants.                                 §

                                                ORDER

            Before the Court are Plaintiffs’ Motion for Preliminary Injunction (ECF Nos. 6–7), filed

May 23, 2021; Defendants’ Response (ECF No. 11), filed May 25, 2021; Plaintiffs’ Reply (ECF

No. 13), filed May 27, 2021; Defendant’s Supplemental Notice (ECF No. 14), filed May 27, 2021;

Plaintiffs’ Supplemental Reply to Defendants’ Opposition (ECF No. 16), filed May 28, 2021; and

Defendants’ Reply to Plaintiffs’ Supp. Reply, filed May 28, 2021. Plaintiffs seek a preliminary

injunction to enjoin the Small Business Administration from distributing $28.6 billion in grants

awarded to a priority group based on race or gender. Having considered the motion, briefing, and

applicable law, and for the reasons set forth below, the Court GRANTS the motion.

I.          BACKGROUND1

            Plaintiffs Jason Smith and Janice Smith (“Smiths”) co-own and operate Plaintiff Blessed

Cajuns, LLC—a restaurant which lost nearly $350,000 of gross revenue during the COVID-19

pandemic. See Decl. of Jason Smith ¶ 7, ECF No. 7-4; Decl. of Janice Smith ¶ 7, ECF No. 7-5.


1
 The specific facts set forth in the background are derived from Plaintiffs’ Appendix and Defendants’
Appendix. See ECF Nos. 7-1, 7-2, 7-3, 7-4, 7-5, 7-6, 11-1, 14-1.

                                                    -1-
    Case 4:21-cv-00677-O Document 18 Filed 05/28/21                    Page 2 of 12 PageID 419



Similarly, Plaintiff Eric Nyman (“Nyman”) owns and operates PSBH LLC—a restaurant which

lost over $800,000 of gross revenue during the COVID-19 pandemic (collectively, “Plaintiffs”).

See Declaration of Eric Nyman ¶ 7, ECF No. 7-6. The Smiths filed their application with the Small

Business Administration (“SBA”) on May 4 or 5, 2021, and Nyman filed his application on May

3, 2021, both seeking monetary relief under the $28.6-billion Restaurant Revitalization Fund

(“RRF”) created by the American Rescue Plan Act of 2021 (“ARPA”). See Pub. L. No. 117-2 §

5003; see also Decl. of Jason Smith ¶ 9, ECF No. 7-4; Decl. of Janice Smith ¶ 9, ECF No. 7-5;

Decl.of Eric Nyman ¶ 7, ECF No. 7-6.

        During the first twenty-one days of the RRF program from May 3 to May 24, the ARPA

directs SBA to “take such steps as necessary” to prioritize eligible restaurants “owned and

controlled” by “women,”2 by “veterans,”3 and by those “socially and economically

disadvantaged.”4 See American Rescue Plan Act of 2021, Pub. L. No. 117-2 § 5003(c)(3)(A); see




2
  “Small business concerns owned and controlled by women” are those in which “(1) at least 51 percent of
small business concern is owned by one or more women or, in the case of any publicly owned business, at
least 51 percent of the stock of which is owned by one or more women; and (2) the management and daily
business operations of the business are controlled by one or more women.” 15 U.S.C. § 632(n).
3
  “Small business concerns owned and controlled by veterans” are those in which “(A) not less than 51
percent of which is owned by one or more veterans or, in the case of any publicly owned business, not less
than 51 percent of the stock of which is owned by one or more veterans; and (B) the management and daily
business operations of which are controlled by one or more veterans.” 15 U.S.C. § 632(q)(3).
4
  “[S]ocially and economically disadvantaged small business concerns” are those “(i) which [are] at least
51 per centum unconditionally owned by . . . one or more socially and economically disadvantaged
individuals, an economically disadvantaged Indian tribe (or a wholly owned business entity of such tribe),
or an economically disadvantaged Native Hawaiian organization, or (ii) in the case of any publicly owned
business, at least 51 per centum of the stock of which [are] unconditionally owned by . . . one or more
socially and economically disadvantaged individuals, an economically disadvantaged Indian tribe (or a
wholly owned business entity of such tribe), or economically disadvantaged Native Hawaiian organization”
and “the management and daily business operations of such small business concern are controlled by one
or more (i) socially and economically disadvantaged individuals . . . , (ii) members of an economically
disadvantaged Indian tribe . . ., or (iii) Native Hawaiian organizations . . . .” 15 U.S.C. 637(a)(4)(A)
(emphasis added).


                                                  -2-
  Case 4:21-cv-00677-O Document 18 Filed 05/28/21                        Page 3 of 12 PageID 420



Declaration of John A. Miller ¶ 16, ECF No. 11-1. The ARPA incorporates the definitions for

these prioritized small business concerns from prior-issued statutes and SBA regulations. See 15

U.S.C. § 632(n) (defining “women”); 15 U.S.C. § 632(q)(3) (defining “veterans”); 15 U.S.C.

637(a)(4)(A) (defining “socially and economically disadvantaged”) (clarified, in turn, by 15

U.S.C. 637(a)(6)(A) (defining “economically disadvantaged”); 13 C.F.R. § 124.103 (defining

“socially disadvantaged individuals”)).

        To effectuate the prioritization scheme, SBA announced that, during the program’s first

twenty-one days, it “will accept applications from all eligible applicants, but only process and fund

priority group applications”—namely, applications from those priority-group applicants listed in

the    ARPA.      See     Restaurant      Revitalization     Fund,      U.S.    Small      Bus.    Admin.,

https://www.sba.gov/funding-programs/loans/covid-19-relief-options/restaurant-revitalization-

fund (last visited May 18, 2021); see also Decl. of John A. Miller ¶¶ 10–12, 14–15, ECF No. 11-

1. Priority-group “[a]pplicants must self-certify on the application that they meet [priority-group]

eligibility requirements” as “an eligible small business concern owned and controlled by one or

more women, veterans, and/or socially and economically disadvantaged individuals . . . .” See


“Socially disadvantaged individuals are those who have been subjected to racial or ethnic prejudice or
cultural bias because of their identity as a member of a group without regard to their individual qualities.”
15 U.S.C. 637(a)(5). The SBA’s regulations further define “socially disadvantaged individuals” as “those
who have been subjected to racial or ethnic prejudice or cultural bias within American society because of
their identities as members of groups and without regard to their individual qualities. The social
disadvantage must stem from circumstances beyond their control.” 13 C.F.R. § 124.103.

“Economically disadvantaged individuals are those socially disadvantaged individuals whose ability to
compete in the free enterprise system has been impaired due to diminished capital and credit opportunities
as compared to others in the same business area who are not socially disadvantaged. In determining the
degree of diminished credit and capital opportunities the Administration shall consider, but not be limited
to, the assets and net worth of such socially disadvantaged individual. In determining the economic
disadvantage of an Indian tribe, the Administration shall consider, where available, information such as the
following: the per capita income of members of the tribe excluding judgment awards, the percentage of the
local Indian population below the poverty level, and the tribe’s access to capital markets.” 15 U.S.C.
637(a)(6)(A).


                                                    -3-
    Case 4:21-cv-00677-O Document 18 Filed 05/28/21                      Page 4 of 12 PageID 421



Decl. of John A. Miller ¶¶ 17–19, ECF No. 11-1; see also U.S. Small Bus. Admin., Form 3172:

Restaurant Revitalization Funding (effective Apr. 19, 2021).5 “[E]xcepting the prioritization

period, ‘all eligible applications will be funded on a first-come, first-served basis.” Decl. of John

A. Miller ¶ 12, ECF No. 11-1. Neither the Smiths nor Nyman qualify for priority-group status.

        Just nine days into the twenty-one-day window, the SBA announced that “a total of $2.7

billion of relief funds have been distributed to 21,000 restaurants since [the Fund] opened” and

that it has already received “more than 147,000 applications from women, veterans, and socially

and economically disadvantaged business owners,” which are “requesting a total of $29 billion in

relief funds.” Press Release 12-36, U.S. Small Bus. Admin., Recovery for the Smallest Restaurants

and Bars: Administrator Guzman Announces Latest Application Data Results for the Restaurant

Revitalization           Fund            (May           12,           2021)           (available           at:

https://www.sba.gov/article/2021/may/12/recovery-smallest-restaurants-bars-administrator-

guzman-announces-latest-application-data-results). Six days later, the SBA announced it had

received 303,000 application—of which 57 percent came from prioritized business owners and

38,000 had been approved—requesting over $69 billion in fund. Press Release 21-38, U.S. Small

Bus. Admin., Last Call: Administrator Guzman Announces Final Push for Restaurant

Revitalization       Fund         Applications        (May         18,        2021)      (available        at:

https://www.sba.gov/article/2021/may/18/last-call-administrator-guzman-announces-final-push-




5
  Notably, the RRF application only incorporates the race-presumption-designation language to describe
socially disadvantaged individuals. Compare U.S. Small Bus. Admin., Form 3172: Restaurant
Revitalization Funding (effective Apr. 19, 2021) (“Socially disadvantaged individuals are those who have
been subjected to racial or ethnic prejudice or cultural bias because of their identity as a member of a group
without regard to their individual qualities. Individuals who are members of the following groups are
presumed to be socially disadvantaged: Black Americans; Hispanic Americans; Native Americans
(including Alaska Natives and Native Hawaiians); Asian Pacific Americans; or Subcontinent Asian
Americans.”); with 13 C.F.R. § 124.103.

                                                    -4-
      Case 4:21-cv-00677-O Document 18 Filed 05/28/21                Page 5 of 12 PageID 422



restaurant-revitalization-fund-applications). At that time, the SBA had distributed $6 billion of the

$28.6 billion appropriated by Congress.

         With the prospect that the SBA may distribute the entirety of the $28.6 billion appropriated

by Congress before applications from non-prioritized applicants, like the Smiths and Nyman, are

even eligible to be processed and considered, Plaintiffs sued Defendants SBA and Isabella Casillas

Guzman, in her official capacity as administrator of the SBA. See Compl., ECF No. 1. Shortly

thereafter, Plaintiffs moved for a preliminary injunction, enjoining the use of race and sex

preferences in the distribution of the RFF. See Mot., ECF Nos. 6–7. The motion is now ripe for

the Court’s consideration. See Resp., ECF No. 11; Reply, ECF No. 13.

II.      LEGAL STANDARD

         The Fifth Circuit set out the requirements for a preliminary injunction in Canal Authority

of State of Florida v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974). To prevail on an application

for a preliminary injunction, the movant must show: (1) a substantial likelihood that the movant

will ultimately prevail on the merits; (2) a substantial threat that the movant will suffer irreparable

injury if the injunction is not granted; (3) that the threatened injury to the movant outweighs

whatever damage the proposed injunction may cause the opposing party; and (4) that granting the

injunction is not adverse to the public interest. Id.; see also Nichols v. Alcatel USA, Inc., 532 F.3d

364, 372 (5th Cir. 2008).

         To qualify for a preliminary injunction, the movant must clearly carry the burden of

persuasion with respect to all four requirements. Karaha Bodas Co. v. Perusahaan Pertambangan

Minyak Dan Gas Bumi Negara, 335 F.3d 357, 363 (5th Cir. 2003). If the movant fails to establish

any one of the four prerequisites to injunctive relief, relief will not be granted. Women’s Med. Ctr.

of Nw. Hous. v. Bell, 248 F.3d 411, 419 n.15 (5th Cir. 2001). A movant who obtains a preliminary



                                                 -5-
  Case 4:21-cv-00677-O Document 18 Filed 05/28/21                     Page 6 of 12 PageID 423



injunction must post a bond to secure the non-movant against any wrongful damages it suffers as

a result of the injunction. Fed. R. Civ. P. 65(c).

          The decision to grant or deny preliminary injunctive relief is left to the sound discretion of

the district court. Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th

Cir. 1985) (citing Canal, 489 F.2d at 572). A preliminary injunction “is an extraordinary and

drastic remedy, not to be granted routinely, but only when the movant, by a clear showing, carries

the burden of persuasion.” White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989) (quoting

Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985)). Even when a

movant satisfies each of the four Canal factors, the decision whether to grant or deny a preliminary

injunction remains discretionary with the district court. Miss. Power & Light, 760 F.2d at 621.

III.      ANALYSIS

       A. Substantial Likelihood of Success on the Merits

          Plaintiffs contend they are substantially likely to succeed on the merits of their

constitutional challenge. See Mot. 1, ECF No. 7. Defendants maintain that “Plaintiffs cannot make

that showing here because their claim is moot[.]” Resp. 8, ECF No. 11. Specifically, Defendants

argue “the statutory provision that they challenge—the priority period subsection of § 5003—

expired by its own terms approximately 24 hours after Plaintiffs filed their complaint.” Resp. 9,

ECF No. 11 (citing ECF No. 1; Miller Decl. ¶ 16). For the forthcoming reasons, the Court disagrees

and concludes Plaintiffs claims are not moot and are likely to succeed on the merits.

          “Mootness is ‘the doctrine of standing in a time frame. The requisite personal interest that

must exist at the commencement of litigation (standing) must continue throughout its existence

(mootness).’” Ctr. for Individual Freedom v. Carmouche, 449 F.3d 655, 661 (5th Cir. 2006)

(quoting U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980)). “A matter is moot ‘when it



                                                   -6-
  Case 4:21-cv-00677-O Document 18 Filed 05/28/21                  Page 7 of 12 PageID 424



is impossible for a court to grant any effectual relief whatever to the prevailing party.’” Spell v.

Edwards, 962 F.3d 175, 179 (5th Cir. 2020) (quoting Knox v. Serv. Emps. Int’l Union, Local 1000,

567 U.S. 298, 307 (2012) (quotations omitted)); see also Env’t Conservation Org. v. City of Dallas,

529 F.3d 519, 524–25 (5th Cir. 2008) (“If a case has been rendered moot, a federal court has no

constitutional authority to resolve the issues that it presents.”). “‘[A]s long as the parties have a

concrete interest, however small, in the outcome of the litigation, the case is not moot.’” Ellis v.

Railway Clerks, 466 U.S. 435, 442 (1984). “The government must show that it has ‘completely

and irrevocably eradicated the effects’ of the program’s race and sex preferences.” Vitolo v.

Guzman, Nos. 21-5517/5528, at 5 (6th Cir. May 27, 2021) (quoting Los Angeles Cnty. v. Davis,

440 U.S. 625, 631 (1979)).

       Here, Defendants contend that Plaintiffs’ claims are mooted because the underlying statute

“expired by [its] own terms.” Resp. 8, ECF No. 11 (citing Spell, 962 F.3d at 179). Even assuming

Defendants are not seeking to “automatically moot a case simply by ending their unlawful conduct

once sued,” see Spell, 962 F.3d at 179 (cleaned up), Defendants’ characterization is factually

incorrect. Having reviewed the underlying statute and regulatory framework, the Court cannot

find, nor do Defendants cite, a portion of a statute or regulation dictating expiration “by its own

terms,” a superseding amendment to the statute or regulation, or a repeal of a statute or regulation.

See Trump v. Hawaii, 585 U.S. –––, 138 S. Ct. 377 (2017) (quoting Burke, 479 U.S. at 363)

(Because the “provisions of the Order have ‘expired by [their] own terms,’ the appeal no longer

presents a ‘live case or controversy.’”); Amawi v. Paxton, 956 F.3d 816, 819, 821 (5th Cir. 2020)

(a statute as amended would “provide the plaintiffs the very relief their lawsuit sought”); Veasey

v. Abbott, 888 F.3d 792, 799 (5th Cir. 2018) (An action “challenging a statute would become moot




                                                -7-
    Case 4:21-cv-00677-O Document 18 Filed 05/28/21                    Page 8 of 12 PageID 425



by the legislature’s enactment of a superseding law.”). Though the priority period has ended, the

RFF’s administration remains in full effect.

        To evade this common-sense conclusion, Defendants filed a supplemental brief to clarify

for the Court the mode by which the RRF will be distributed from this point forward. See

Supplemental Decl. of John A. Miller, ECF No. 14-1 Even accepting as true Defendants’

clarification that the “SBA has reordered its processing queue based on the time that applicants

submitted their applications,” Id. ¶ 6,6 “the program’s race and sex preferences did not end with

the priority phase.” Vitolo v. Guzman, Nos. 21-5517/5528 (6th Cir. May 27, 2021). “[A]ll of the

‘priority’ applications that were received [and were initiated for processing] in the 21-day window

are still being processed first.” Id.; Miller Decl. ¶ 21, ECF No. 11-1 (during the priority period, the

“SBA initiated the processing” of priority-group applications). The immediate effects of the

program’s race and sex preferences are still present; the RRF funds have yet to be fully distributed;

and it remains possible for the Court to enjoin the defendants from continuing to maintain the

priority status of these in-process applications. See Los Angeles, 440 U.S. at 631. Thus, the Court

concludes Plaintiffs’ claims are not moot.

        The Court turns to standing and the merits. The government addresses these together in a

footnote with reference to its briefing in a prior similar case before this Court, reiterating the same

arguments. See Resp. 10 n.7, ECF No. 11 (Greer v. Guzman, No. 4:21-cv-651, at 16–23, ECF No.

9 (N.D. Tex. May 17, 2021)). For the same reasons outlined in Greer and based on the Sixth



6
  Defendants’ briefing fails to explain how SBA Deputy Associate Administrator Miller has the authority
to promulgate the policy on behalf of the SBA. Only his affidavit, unsupported by the ARPA, SBA
regulations, or even RRF guidance, makes this claim about the post-priority period. Notably, the balance
of Miller’s statements is wholly supported by citation to the ARPA, SBA regulations, or the RRF Program
Guide. Apart from these deficits, the exact regulatory framework at issue here has been challenged in this
Court and in the Sixth Circuit, yet this affidavit is the first representation that the SBA intends to drop
entirely its discriminatory practices after the priority period.

                                                   -8-
     Case 4:21-cv-00677-O Document 18 Filed 05/28/21               Page 9 of 12 PageID 426



Circuit’s similar reasoning in Vitolo, the Court concludes that Plaintiffs have standing and are

likely to succeed on the merits of their claim that Defendants’ use of race-based and sex-based

preferences in the administration of the RRF violates the Equal Protection Clause of the

Constitution. See Greer v. Guzman, No. 4:21-cv-651, at 5–14 (N.D. Tex. May 17, 2021)7; see also

Vitolo v. Guzman, Nos. 21-5517/5528, at 4–14 (6th Cir. May 27, 2021).

      B. Substantial Threat of Irreparable Harm

          Plaintiffs contend that they “will suffer irreparable harm absent a preliminary injunction

because the entire $28.6 billion that Congress appropriated is likely to be depleted before Mr.

Greer’s application is eligible for consideration.” Mot. 7, ECF No. 7. Defendants respond that its

mootness argument ipso facto precludes a finding of irreparable harm. See Resp. 10–11, ECF No.

11. To show immediate and irreparable harm, Plaintiff must demonstrate he is “likely to suffer

irreparable harm in the absence of preliminary relief.” Winter v. Nat. Res. Def. Council, 555 U.S.

7, 20 (2008). “[H]arm is irreparable where there is no adequate remedy at law, such as monetary

damages.” Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011). However, “the mere fact that

economic damages may be available does not always mean that a remedy at law is ‘adequate.’”

Id. An injunction is appropriate only if the anticipated injury is imminent and not speculative. See

Winter, 555 U.S. at 22.

          Here, Plaintiffs’ are suffering a continuing and irreparable injury based on the direct,

lingering effects of the race-based, sex-based discriminatory application process. See infra Part

III.A. An ongoing constitutional deprivation creates a substantial threat of irreparable harm. See

Nat’l Solid Wastes Mgmt. Ass’n v. City of Dallas, 903 F. Supp. 2d 446, 470 (N.D. Tex. 2012)

(“[w]hen an alleged deprivation of a constitutional right is involved, most courts hold that no



7
    The Greer ruling is attached as Exhibit 1.

                                                 -9-
    Case 4:21-cv-00677-O Document 18 Filed 05/28/21                 Page 10 of 12 PageID 427



further showing of irreparable [harm] is necessary.”). Accordingly, the Court concludes that

Plaintiffs will suffer irreparable harm absent a preliminary injunction because Plaintiffs are

experiencing race and sex discrimination at the hand of government officials and the evidence

submitted by Plaintiffs indicates that the entire $28.6 billion in the RRF may be depleted before

Plaintiffs’ applications can be considered for relief under the program. These injuries are also

irreparable in light of Defendants’ sovereign immunity and Plaintiffs’ inability to seek damages.

     C. Balance of Hardships and the Public Interest

        The Court next considers whether the threatened injury to Plaintiffs outweighs any damage

the proposed preliminary may cause Defendants and its impact on the public interest. 8 Plaintiffs

argue that “preventing a violation of constitutional rights is by definition in the public interest.”

Mot. 8, ECF No. 7. Defendants disagree, maintaining that “[r]equiring [the] SBA to pause

disbursement of funds to comply with an injunctive order risks delaying this much-needed aid”

and that “[t]he public’s interest in rapid disbursement of this aid dramatically outweighs providing

Plaintiffs with a dead letter order.” Resp. 12, ECF No. 11. Defendants’ contention presupposes

Plaintiffs are not likely to succeed on the merits, and a narrow preliminary injunction resolves any

threat of delay. Thus, the Court concludes that the balance of equities and the public interest favors

Plaintiffs.

     D. Bond

        Rule 65(c) provides that “[t]he court may issue a preliminary injunction . . . only if the

movant gives security in an amount that the court considers proper to pay the costs and damages

sustained by any part found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c).



8
  The Court considers the balance of hardships and public interest factors together as they overlap
considerably. Texas v. United States, 809 F.3d 134, 187 (5th Cir. 2015), aff’d, 136 S. Ct. 2271 (2016).

                                                - 10 -
    Case 4:21-cv-00677-O Document 18 Filed 05/28/21                  Page 11 of 12 PageID 428



The amount of security required “is a matter for the discretion of the trial court,” and the Fifth

Circuit has held district courts have discretion to “require no security at all.” Kaepa, Inc. v. Achilles

Corp., 76 F.3d 624, 628 (5th Cir. 1996) (citing Corrigan Dispatch Co. v. Casa Guzman, 569 F.2d

300, 303 (5th Cir. 1978)). In determining the appropriate amount, the Court may elect to require

no security at all. See Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996); Allied Home

Mortg. Corp. v. Donovan, 830 F. Supp. 2d 223, 235 (S.D. Tex. 2011) (citing EOG Resources, Inc.

v. Beach, 54 F. App’x 592 (5th Cir. 2002)). The Court finds no evidence that Defendants will

suffer any financial loss from a preliminary injunction, so there is no need for Plaintiffs to post

security in this case.

IV.        CONCLUSION

           For the foregoing reasons, the Court concludes that Plaintiffs have met their burden of

proving each of the four elements for a preliminary injunction. See Fed. R. Civ. P. 65. Accordingly,

the Court GRANTS Plaintiffs’ Motion for Preliminary Injunction (ECF Nos. 6–7) and ENJOINS

Defendants Isabella Casillas Guzman and the United States Small Business Administration, and

their officers, agents, servants, employees, attorneys, designees, and subordinates, as well as any

person acting in concert or participation with them (1) to process and consider Plaintiffs Jason and

Janice Smith’s and Plaintiff Eric Nyman’s applications for RRF grants as if the SBA had initiated

processing of those applications at the time the applications were filed and (2) from processing or

considering any RRF application filed later in time than Plaintiffs Jason and Janice Smith’s

application and Plaintiff Eric Nyman’s application, respectively, until their applications have been

processed and considered in accordance with a race-neutral, sex-neutral “first come, first served”

policy.9


9
    Plaintiffs requested the following injunctive relief:


                                                       - 11 -
  Case 4:21-cv-00677-O Document 18 Filed 05/28/21                          Page 12 of 12 PageID 429



        A preliminary-injunction hearing will be held on June 3, 2021, at 9:00 A.M. in the Eldon

B. Mahon Courthouse, 501 W. 10th Street, 2nd floor courtroom, Fort Worth, Texas. Counsel for

both parties are ORDERED to attend.

        SO ORDERED on this 28th day of May, 2021, at 11:10 A.M. central time.



                                                          _____________________________________
                                                          Reed O’Connor
                                                          UNITED STATES DISTRICT JUDGE




        from discriminating on account of race and sex in administering the Restaurant
        Revitalization Fund, as it relates to Plaintiff’s application. This prohibition on
        discrimination encompasses (a) “Prioritizing” application according to the race or sex of
        the applicant; (b) Considering or using an applicant’s race or sex as a criterion in
        determining whether an applicant will obtain relief from the Restaurant Recovery Fund;
        and (c) Allowing any application that was previously “prioritized” on account of the race
        or sex of the application to keep or maintain that priority over applications.

ECF No. 7-7. To the extent Plaintiffs still seek relief of this scope, they should brief the need for this relief.


                                                      - 12 -
